On January 15,1993, the Defendant was sentenced to the Montana State Prison for a term of ten (10) years for the offense of Sexual Intercourse without consent. Credit is given for 16 days. The defendant was required to enroll in and successfully complete the sex offender program at the Montana State Prison plus abide by all conditions stated in the January 15,1993 Sentencing Order.
On May 6,1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Craig Buehler, Attorney at Law, from Lewistown, Montana. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified to provide that the defendant may obtain sex offender treatment outside the Montana State Prison. The defendant shall be placed under the supervision of the Department of Corrections for parole purposes and it will be their discretion to allow the defendant to obtain sex offender treatment outside the Montana State Prison facility. All other portions of the sentence shall remain the same as originally imposed.
The reason for the decision is to allow the defendant to obtain the help he needs outside the prison facility if the Parole Board finds it appropriate. The sentence imposed by the District Court is presumed correct pursuant to Section 46-18-904(3), MCA The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
The Sentence Review Board wishes to thank Craig Buehler, Attorney at Law from Lewistown, Montana for his assistance to the defendant and to this Court.